DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. Please see response below:
In response to applicant argument, for example, none of the noted paragraphs appear to teach that a mobile station or a base station “receive a transmission over [a] control channel” based on determined control channel characteristics. For these reasons, the reference does not teach each and every element of the independent claims 1 and 7, and the §102 rejection should not be maintained (Examiner respectfully disagree with the applicant, control channel characteristics as claimed includes a beam and location of the control channel which is disclosed in the prior art. Josiam discloses MS transmits on the sounding reference symbols on the pre-selected beams and BS receives and process these signals, see para. 0072, 0074 and 0077). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josiam et al. (US 2014/0241242 A1, hereinafter “Josiam”).
Regarding claim 1, Josiam disclose a method performed by a wireless transmit/receive unit (WTRU) (see abstract), the method comprising: receiving a signal in associated time and frequency resources (see abstract, Figure 4, para. 0009, and 0061-0062, MS receives an uplink sounding channel configuration from BS; see para. 0076, slot configurations with OFDM symbols), the signal having an associated subcarrier spacing and an associated beam (see abstract, para. 0012, 0015, 0060-0062, 0074, claim 1, receiving system broadcast message of uplink sounding channel configuration and also a downlink control message from BS with OFDM symbols with different subcarrier spacing), wherein the signal includes synchronization signals (see para. 0065, sounding RS can be used for time and frequency synchronization) and bits of a master information block (see para. 0047 and 0112-0113, bits of information); determining control channel characteristics based on the signal, wherein the characteristics include a beam of at least one control channel and a location of the at least one control channel (see para. 0006, 0015, 0074, 0077, each OFDM symbol comprises a sounding reference symbol corresponding to one transmit and receive beam and location); and receiving a transmission over the at least one control channel based on the determined control channel characteristics (see para. 0072, MS transmit sounding reference symbols on pre-selected beam which is same as control channel characteristics since beams and location are part of the control channel characteristics).
Regarding claim 2, Josiam discloses further comprising determining a bandwidth and a length of the at least one control channel based on the received signal (see para. 0074).
Regarding claim 3, Josiam discloses wherein a portion of the signal is common to a plurality of beams and a second portion of the signal is beam specific (see para. 0006-0007, 0015, 0060-0061, and 0074).
Regarding claim 4, Josiam discloses wherein a broadcast channel is transmitted with a dedicated reference signal, wherein the dedicated reference signal is associated with a beam (see para. 0015, 0060, reference symbols).
Regarding claim 5, Josiam discloses further comprising transmitting a request for system information blocks (SIBs) and receiving the SIBs in response to the transmitted request (see para. 0009, 0012, 0064-0065, system configuration broadcast message).
Regarding claim 6, Josiam discloses further comprising transmitting a plurality of signals in the frequency resources in a periodic window and transmitting another plurality of signals in a next periodic window (see para. 0119).
Regarding claim 7, Josiam discloses a wireless transmit/receive unit (WTRU) comprising: a transceiver; and a processor (see abstract); the transceiver configured to receive a signal in associated time and frequency resources (see abstract, Figure 4, para. 0009, and 0061-0062, MS receives an uplink sounding channel configuration from BS; see para. 0076, slot configurations with OFDM symbols), the signal having an associated subcarrier spacing and an associated beam (see abstract, para. 0012, 0015, 0060-0062, 0074, claim 1, receiving system broadcast message of uplink sounding 
Regarding claim 8, Josiam discloses the receiver and the processor configured to determine a bandwidth and a length of the at least one control channel based on the received signal (see para. 0074).
Regarding claim 9, Josiam discloses wherein a portion of the signal is common to a plurality of beams and a second portion of the signal is beam specific (see para. 0006-0007, 0015, 0060-0061, and 0074).
Regarding claim 10, Josiam discloses the transceiver configured to receive a broadcast channel including a dedicated reference signal, wherein the dedicated reference signal is associated with a beam (see para. 0015, 0060, reference symbols).
Regarding claim 11, Josiam discloses the transceiver configured to transmit a request for system information blocks (SIBs) and to receive the SIBs in response to the transmitted request (see para. 0009, 0012, 0064-0065, system configuration broadcast message).
Regarding claim 12, Josiam discloses the transceiver configured to transmit a plurality of signals in the frequency resources in a periodic window and to transmit another plurality of signals in a next periodic window (see para. 0119).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463